 1   MICHELLE R. SCHWARZ, ESQ.
     Nevada Bar No. 005127
 2   mschwarz@lawhjc.com
     DANIEL C. TETREAULT, ESQ.
 3   Nevada Bar No. 11473
     dtetreault@lawhjc.com
 4
               HALL JAFFE & CLAYTON, LLP
 5                   7425 PEAK DRIVE
                 LAS VEGAS, NEVADA 89128
 6                     (702) 316-4111
                     FAX (702)316-4114

 7   Attorneys for Defendants
     Dan L. Eisenberg, M.D.
 8   and Shepherd Eye Center Ltd.
 9
                                      UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11

12    FRANCIS G. WATSON, individual,
                                                           CASE NO. 2:16-cv-00608-RFB-CWH
13                                   Plaintiffs,
14             vs.                                         STIPULATION AND ORDER TO
                                                           EXTEND TIME TO FILE AND SERVE
15    RYAN P. MOLCHAN, M.D., an individual;                DEFENDANTS’ REPLY IN SUPPORT OF
      UNITED STATES OF AMERICA; DAN L.                     MOTION TO DISMISS PLAINTIFF’S
16    EISENBERG, M.D., an individual; SHEPHERD             FIRST AMENDED COMPLAINT
      EYE CENTER, LTD., a Nevada Domestic
17    Professional Corporation;
18                                   Defendants.
19

20

21            COMES NOW DEFENDANTS, Dan. L. Eisenberg, M.D., and Shepherd Eye Center, Ltd.
22   (Collectively “Eisenberg Defendants”) by and through their counsel of record, MICHELLE R. SCHWARZ,
23   ESQ. of the law firm of HALL JAFFE & CLAYTON LLP, Plaintiff Francis G. Watson, by and through his
24   counsel of record, the Jimmerson Law Firm P.C., and Defendant the United States of America, and
25   hereby
26   ///
27   ///
28   ///
 1   stipulate and agree that the deadline for the Eisenberg Defendants to file their Reply in Support of their

 2   Motion to Dismiss plaintiff’s First Amended Complaint shall be extended to June 13, 2019.

 3   DATED this 7th day of June, 2019.                     DATED this 7th day of June, 2019.

 4   THE JIMMERSON LAW FIRM, P.C.                          HALL JAFFE & CLAYTON LLP

 5   /s/ James J. Jimmerson, Esq.                          /s/ Michelle Schwarz, Esq.
 6   JAMES J. JIMMERSON, ESQ.                              MICHELLE R. SCHWARZ, ESQ.
     Nevada State Bar No. 000264                           Nevada State Bar No. 005127
 7   JAMES M. JIMMERSON, ESQ.                              7425 Peak Dr.
     Nevada State Bar No. 12599                            Las Vegas, Nevada 89128
 8   415 South Sixth Street, Ste. 100                      (702) 316-4111
 9   Las Vegas, Nevada 89101                               Attorneys for Defendants Dan L.
     (702) 388-7171                                        Eisenberg and Shepherd Eye Center Attorneys
10   for Plaintiff

11   DATED this 7th day of June, 2019.
12
     UNITED STATES ATTORNEY
13
     /s/ Brian Irvin, Esq.
14   BRIAN IRVIN, ESQ.
     Illinois Bar No. 6306228
15   701 Northbridge St., Suite 100
     Las Vegas, NV 89102
16
     Attorney for Defendant
17   United States of America

18
                                                      ORDER
19
             Upon the Stipulation of the parties hereto and good cause appearing therefor:
20
             IT IS HEREBY ORDERED that the deadline for the Eisenberg Defendants to file their Reply in
21
     Support of their Motion to Dismiss Plaintiff’s First Amended Complaint shall be extended until June 13,
22
     2019.
23
                        11th day of June, 2019.
             DATED this ____
24                                                      ________________________________
25                                                      RICHARD F. BOULWARE, II
                                                        UNITED_______________________________
                                                                STATES DISTRICT JUDGE
26                                                             DISTRICT COURT JUDGE
                                                        DATED this
27

28

                                                          2
